Citation Nr: 1032380	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-26 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease (DDD) and arthritis of the 
lumbar spine.

2.  Entitlement to an initial compensable disability rating for 
recurrent hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from February 1971 to 
February 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan 
and a May 2007 rating decision by the Togus VARO in Augusta, 
Maine.  Following the May 2007 rating decision, jurisdiction over 
the case was returned to the RO in Detroit, Michigan.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Acting Veterans Law Judge at the RO in 
November 2008.  A transcript of the hearing is associated with 
the claims file. 

This case was previously before the Board in April 2009, at which 
time the issues presently before the Board were remanded for 
additional development.  The case has now been returned to the 
Board for further appellate action.

The Board notes that in May 2010, the Appeals Management Center 
(AMC) in Washington, DC issued the Veteran a Supplemental 
Statement of the Case (SSOC) which addressed the issue of 
entitlement to service connection for left leg weakness secondary 
to the Veteran's service-connected DDD and arthritis of the 
lumbar spine.  This issue was denied in the April 2009 Board 
decision and there is no indication of record that the Veteran 
has appealed the Board's denial of this issue.  Therefore, it is 
considered to be a final denial and this issue will not be 
addressed by the Board at this time.



REMAND

The Board finds that additional development is required before 
the Veteran's claims on appeal are decided.

In the April 2009 remand, the Board directed that the Veteran be 
afforded separate VA spine and rectum examinations in order to 
determine the current level of severity of all impairment 
resulting from his service-connected lumbar spine DDD and 
arthritis and hemorrhoids.  

In August 2009, the Veteran was afforded a single VA examination 
to evaluate both his lumbar spine DDD and arthritis and his 
hemorrhoids.  A review of the August 2009 VA examination report 
shows that the VA examiner failed to complete a full physical 
examination of the Veteran's rectum because an anoscope was not 
available in the examination room.  The VA examiner noted that 
the Veteran had symptomatic hemorrhoids with a history of 
painless rectal bleeding.  The examiner was asked to express 
whether the Veteran's hemorrhoids were mild or moderate; whether 
they were large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences; or whether 
they caused persistent bleeding with secondary anemia or 
fissures.  This information was not included in the examination 
report.  Therefore, this examination report is inadequate for 
adjudication purposes.

With regard to the Veteran's lumbar spine disability, at the 
August 2009 VA examination, the Veteran reported that he 
experienced painful flare-ups on a weekly basis that lasted 
approximately 2-3 hours at a time.  The examiner was asked to 
comment on the presence and extent of any additional disability 
during flare-ups; however, this information was not included in 
the examination report.  

Additionally, the Veteran was noted to be able to bend at the 
waist and touch his toes, exhibiting approximately 104 degrees of 
forward flexion.  However, the examiner noted that while 
exhibiting this degree of forward flexion, the Veteran pushed on 
his legs, grimaced, and cried out in pain on return.  As the 
Veteran experienced pain severe enough to cause him to cry out, 
the Board finds that the range of motions measurements obtained 
at this examination and reported by the examiner are not adequate 
to provide VA with accurate information regarding the Veteran's 
useful range of motion.  Therefore, this examination report is 
inadequate for adjudication purposes.

In sum, the Board has concluded that the August 2009 VA 
examination report does not adequately comply with the directives 
of the April 2009 remand.  The Court has held that RO compliance 
with a remand is not discretionary, and failure to comply with 
the terms of a remand necessitates another remand for corrective 
action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be afforded new VA examinations to 
accurately determine the current level of severity of all 
impairment resulting from his service-connected lumbar spine DDD 
and arthritis and recurrent hemorrhoids.  The Board notes that 
the Veteran should be afforded separate VA examinations for each 
disability.

Accordingly, the case is REMANDED to the RO or the AMC for the 
following actions:

1.	The Veteran should be afforded a VA spine 
examination by an examiner with 
appropriate expertise to determine the 
current level of severity of all 
impairment resulting from his service-
connected lumbar spine DDD and arthritis.  
The claims file must be made available to 
and reviewed by the examiner.  Any 
indicated studies, including range of 
motion measurements, should be performed.  
The RO or the AMC should ensure that the 
examiner provides all information required 
for rating purposes.

All manifestations of the Veteran's low 
back disability should be identified, to 
include any symptoms of radiculopathy and 
any periods of doctor-prescribed bed rest.  
In addition, the examiner should provide 
an opinion concerning the current degree 
of industrial impairment resulting from 
the Veteran's service-connected low back 
disability, to include whether it is 
sufficient by itself to render the Veteran 
unemployable.  The examiner should also 
comment on the presence and extent of any 
painful motion, functional loss due to 
pain, excess fatigability, weakness, 
additional disability during flare-ups, 
and ankylosis.

The rationale for all opinions expressed 
must be provided.

2.	The Veteran should also be afforded a VA 
rectum and anus examination by an examiner 
with appropriate expertise to determine 
the current level of severity of all 
impairment resulting from the Veteran's 
service-connected recurrent hemorrhoids.  
The claims file must be made available to 
and reviewed by the examiner.  The 
examiner should indicate whether the 
Veteran's disability is productive of (i) 
mild or moderate hemorrhoids; (ii) large 
or thrombotic hemorrhoids, irreducible 
with excessive redundant tissue, 
evidencing frequent recurrences; or (iii) 
hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  
Any further indicated studies should be 
performed.  The RO or the AMC should 
ensure that the examiner provides all 
information required for rating purposes.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claims on 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative, and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  
	
This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


